Citation Nr: 0728713	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  00-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased rating for low back strain with 
spinal stenosis at L4-5, evaluated as 10 percent disabling 
from November 22, 1999 to January 5, 2000, as 20 percent 
disabling from January 6, 2000 to January 22, 2001, and as 40 
percent disabling from January 23, 2001.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to May 
1967 and from July 1968 to January 1974 and he also 
apparently served in the National Guard.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the pendency of the veteran's appeal, his case was 
transferred to the VA RO in Oakland, California.  As well, 
after the January 2000 rating decision on appeal, in a March 
2001 rating decision, the RO granted a 20 percent evaluation, 
effective January 6, 2000, and a 40 percent evaluation, 
effective January 23, 2001, for the veteran's service-
connected back disability.

In June 2006, the Board remanded this case for additional 
development.  The veteran's representative has asserted that 
the veteran was not given a proper examination, as was 
ordered by the June 2006 remand; however, as explained below, 
the Board finds that the examination was adequate and the 
Board's remand was complied with.  All other indicated 
development and notification were also completed.  Therefore, 
substantial compliance having been completed, the case has 
been returned to the Board.

In November 2000, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  In February 
2006, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
those hearings have been associated with the claims file.

In the Board's June 2006 remand, it referred a claim for a 
total disability rating based on individual employability 
(TDIU) to the RO for further clarification as to the 
veteran's intent and appropriate consideration.  It does not 
appear that any action has been taken as to this claim, and 
in a July 2007 statement the veteran's representative asks 
that the veteran's informal claim for TDIU be referred to the 
RO.  As such, this claim is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  For the period from November 22, 1999 to January 5, 2000, 
the veteran's low back disability was primarily manifested by 
mechanical low back pain, and by no more than mild 
intervertebral disc syndrome. 

3.  For the period from January 6, 2000 to January 22, 2001, 
the veteran's low back disability was primarily manifested by 
low back pain with subjective reports of radiation into the 
lower extremities, and by no more than moderate 
intervertebral disc disease with recurring attacks.  

4.  As of January 23, 2001, the veteran's low back disability 
was primarily manifested by low back pain and some limitation 
of motion, and no more than severe intervetebral disc 
syndrome with recurring attacks and intermittent relief.  
Ankylosis, significant neurological changes, and 
incapacitating episodes in excess of 6 weeks during the past 
12 months have not been shown.  


CONCLUSION OF LAW

The criteria for an evaluation for low back strain with 
spinal stenosis at L4-5 in excess of 10 percent from November 
22, 1999 to January 5, 2000; in excess of 20 percent from 
January 6, 2000 to January 22, 2001; and in excess of 
40 percent as of January 23, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45 (2006), 4.71a, Diagnostic Codes (DCs), 5293 
(2002), 5292, 5293, 5295 (2003), 5235 through 5243 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a June 2005 letter, which was issued after initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

As noted above, the June 2005 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently remanded by 
the Board in June 2006 to ensure compliance with the VCAA, 
and then readjudicated by the RO in April 2007, when the RO 
issued a supplemental statement of the case.  For these 
reasons, the veteran has not been prejudiced by the timing of 
a fully-compliant VCAA letter.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The June 2005 notification letter did not 
include the last two elements; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  The veteran 
is appealing the degree of disability, demonstrating that he 
has actual knowledge of this element.  As there will be no 
further increase as a result of this decision, further 
information about effective dates is not needed.  
Furthermore, the veteran was given notice as to degrees of 
disability and effective dates in a June 2006 notification 
letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Social Security Administration records, hearing transcripts, 
service personnel records, and service medical records.  In 
December 2002 and June 2007 letters, the veteran has 
indicated that he has no more evidence or information to 
submit.  VA examinations were provided in connection with 
this claim.  

In an August 2007 informal hearing presentation, the 
veteran's representative asserted that the veteran's most 
recent VA examination did not afford all of the neurological 
tests recommended in the Board's remand.  The Board's June 
2006 remand recommended an opinion from an examiner as to 
whether there was evidence that the veteran had sciatic 
neuropathy, and if so, to opine as to the results of any 
sciatic neuropathy.  In October 2006, the veteran was given a 
VA examination and the physician opined that the veteran no 
longer had sciatica.  As such, the Board finds that the 
instructions in the October 2006 remand have been 
substantially complied with.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (no violation when the examiner made 
ultimate determination required by Board's remand, because 
such determination "more than substantially complied with 
the Board's remand order"), aff'd sub nom. Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Evans v. West, 
12 Vet. App. 22, 31 (1998).

The veteran's representative further argued that the 
veteran's last magnetic resonance imagery (MRI) was over 7 
years ago, and as the veteran has claimed his disability has 
worsened since that time, the available evidence is too old 
to adequately evaluate the current state of the condition.  
Essentially, the veteran's representative contends that the 
VA examination was inadequate.  The Board finds that the 
reported findings in the examination report are sufficiently 
detailed regarding the veteran's neurological condition.  The 
examiner noted the veteran's reports regarding his 
neurological condition, and also reported examination 
findings for strength, reflexes, and sensation in the lower 
extremities.  It also appears that the examiner considered a 
May 2000 MRI showing evidence of spinal stenosis when 
diagnosing the veteran.  Additionally, it is not shown that 
the examination was in some way incorrectly prepared or that 
the VA examiner failed to address the clinical significance 
of the veteran's disability.  There are other pertinent 
records on file and they are consistent with the exam 
results.  For example, both the October 2006 VA examination 
and an August 2004 internal medical evaluation showed that 
the veteran had a normal sensory examination, and 5/5 
strength in the legs.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran essentially asserts that his low back disability 
has been worse than evaluated during periods beginning in 
November 1999.    

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating intervertebral disc syndrome and 
injuries of the spine were amended in September 2002 and 
September 2003, respectively.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to 
September 23, 2002 and September 26, 2003, neither the RO nor 
the Board could apply the revised rating schedule. 

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 10 percent rating is warranted for 
slight limitation of motion of the lumbar spine.  A 
20 percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent evaluation requires evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, will 
be awarded with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2003).  

The former provisions of DC 5293, in effect before 
September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
DC 5293, a noncompensable evaluation is assigned for 
post-operative, cured intervertebral disc disease.  A 
10 percent rating requires evidence of mild intervertebral 
disc disease.  A 20 percent evaluation necessitates evidence 
of moderate intervertebral disc disease with recurring 
attacks.  A 40 percent rating requires evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 
60 percent, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
DC 5293 (2002).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.    

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the competent medical evidence does not 
show ankylosis of any segment of the spine or residuals of a 
fractured vertebra, and the veteran has not asserted that he 
has either of these conditions.  Therefore, the diagnostic 
codes relevant to those disabilities are not applicable to 
the veteran's claim.  

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants an evaluation for his low back disability in 
excess of 10 percent from November 22, 1999 to January 5, 
2000; in excess of 20 percent from January 6, 2000 to January 
22, 2001; and in excess of 40 percent as of January 23, 2001.  

A. Period from November 22, 1999 to January 5, 2000

For the veteran to warrant an evaluation in excess of 
10 percent during this period, the evidence would have to 
show moderate limitation of motion of the lumbar spine, 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; or moderate intervertebral disc syndrome 
with recurring attacks.  See 38 C.F.R. § 4.71a (2002).

At the veteran's January 2000 VA examination, he stated that 
he had low back pain that occasionally radiated into his 
right hip.  Regarding his lower back, the examiner reported 
that forward flexion was to 90 degrees with pain, extension 
to 30 degrees with pain, and right and left lateral rotation 
to 30 and 40 degrees respectively.  The veteran had no loss 
of sensation in the lower extremities, a positive straight 
sign at 60 degrees on the right, negative on the left, and 
his right and left ankle reflexes were 3+ and 1+.  The 
diagnosis was degenerative arthritis of the lumbar spine with 
spurring at L4-5.  

Treatment records prior to January 2000 show that the veteran 
was treated for back pain, and that he denied radiation into 
the lower extremities.  No neurological deficits were shown.  
A November 1999 assessment states that at that time, the 
veteran had mechanical low back pain secondary to 
degenerative joint disease with mild degenerative disc 
disease.  

Reported findings such as these are evidence against a claim 
for an evaluation in excess of 10 percent.  The competent 
medical evidence shows that during the relevant period, the 
veteran has relatively full ranges of motion in his lumbar 
spine, and no loss of lateral spine movement.  While an 
examiner reported that the veteran had mild degenerative disc 
disease, moderate intervertebral disc syndrome with recurring 
attacks is not shown.  As such, an evaluation in excess of 
10 percent for the period from November 22, 1999 to January 
5, 2000 is not warranted.  See 38 C.F.R. § 4.71a, DCs, 5293 
(2002), 5292, 5295 (2003).          

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's low back disability are contemplated in the 
10 percent rating currently assigned.  There is no indication 
that pain causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca, supra.

B. Period from January 6, 2000 to January 22, 2001

For the veteran to warrant an evaluation in excess of 
20 percent during this period, the evidence would have to 
show severe limitation of motion of the lumbar spine; severe 
intervertebral disc syndrome with intermittent relief; or 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a 
(2002).

At the veteran's January 2000 VA examination, he stated that 
he had low back pain that occasionally radiated into his 
right hip.  Regarding his lower back, the examiner reported 
that forward flexion was to 90 degrees with pain, extension 
to 30 degrees with pain, and right and left lateral rotation 
to 30 and 40 degrees respectively.  The veteran had no loss 
of sensation in the lower extremities, a positive straight 
sign at 60 degrees on the right, negative on the left, and 
his right and left ankle reflexes were 3+ and 1+.  The 
diagnosis was degenerative arthritis of the lumbar spine with 
spurring at L4-5.

VA Outpatient treatment reports from March 2000 show that at 
that time the veteran complained of back pain.  The physician 
diagnosed chronic back pain and noted that the veteran had no 
weakness, no bowel or bladder disorder, no numbness, no foot 
drop, negative single leg raise tests bilaterally, and 5/5 
motor strength bilaterally in the lower extremities.

At the veteran's November 2000 decision review officer 
hearing, he testified that his back condition had worsened 
since his January 2000 VA examination.  He also stated that 
he had cramps in his legs.  VA treatment notes from the month 
prior show that he also complained of pain radiating from his 
back to his calves and thighs.  The examiner noted that the 
veteran had relatively full ranges of motion with pain on 
lateral flexion.  

An MRI from May 2000 shows severe spinal canal narrowing and 
bilateral neural foraminal stenosis at the L4-5 level, right 
greater than left.  An assessment from July 2000 stated that 
the veteran had lumbar stenosis, possible neurogenic 
claudication versus vascular claudication.  A progress note 
from the VA vascular surgery clinic the next month gave an 
assessment of non-vascular claudication, and an October 2000 
neurosurgery examination failed to find neurologic deficits.  

The competent medical evidence for this period shows that the 
veteran did not have severe limitation of motion of the 
lumbar spine or loss of lateral motion.  In fact, the 
evidence shows that he had relatively full range of motion in 
his lumbar spine during the applicable period.  The competent 
medical evidence also shows that the veteran at times 
complained of pain radiating into his lower extremities and 
also that he had claudication (reported as leg cramps); 
however, the preponderance of the competent evidence shows 
that the veteran had no neurological deficits during this 
period and that he did not have severe intervertebral disc 
syndrome with intermittent relief.  As such, an evaluation in 
excess of 20 percent is not warranted for the period from 
January 6, 2000 to January 22, 2001.  See 38 C.F.R. § 4.71a, 
DCs, 5293 (2002), 5292, 5295 (2003).          

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  The 
January 2000 VA examiner did note pain during forward flexion 
and extension; however, the veteran's range of motion was 
reported as full in both aspects.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
low back disability are contemplated in the 20 percent rating 
assigned.  There is no indication that pain causes functional 
loss greater than that contemplated by the 20 percent 
evaluation assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca, 
supra.

C.  From January 23, 2001

As noted above, the criteria for evaluating intervertebral 
disc syndrome and injuries of the spine were amended 
effective September 23, 2002 and September 26, 2003, 
respectively.  The Board can only apply the revised rating 
schedules as of the dates they became effective.  The 
discussion below is undertaken with this in mind.  

For the veteran to warrant more than a 40 percent evaluation 
during this period, he would need to have either 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months, significant neurological 
changes, or pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71a (2002, 2003, and 2006).  None of these 
conditions has been shown.  

Considering incapacitating episodes, at the veteran's most 
recent VA examination, in October 2006, the VA physician 
reported that the veteran had no incapacitating episodes.  At 
a May 2005 VA examination, the veteran denied any 
incapacitating episodes.  As such, the Board finds that an 
evaluation in excess of 40 percent is not warranted based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5293 
(2003), 5243 (2006).    

Considering intervertebral disc syndrome and neurological 
changes, the competent medical evidence is against the 
finding of persistent neurological symptoms with little 
intermittent relief, or a finding of any significant 
neurological changes.  At an October 2002 VA examination, the 
veteran reported that his back pain radiated into his legs.  
Reflexes and sensation in the lower extremities were reported 
as normal by the examiner.  An August 2004 comprehensive 
internal medicine evaluation shows that at that time the 
veteran had negative straight leg raising tests, an intact 
sensory examination, motor strength 5/5 in his lower 
extremities, and normal reflexes bilaterally.  Other medical 
records show similar findings.  For example, at a May 2005 VA 
examination the veteran had negative straight leg raising 
tests; 5/5 strength for right hip flexion and bilateral knee 
extension/flexion, ankle dorsiflexion, and big toe extension; 
normal reflexes, but decreased sensation bilateral lateral 
and posterior legs below the knee.  At that examination, the 
veteran denied any lower extremity numbness or tingling.

At the veteran's February 2006 hearing, he testified that at 
times he had pain running from his back to his right leg and 
muscle spasms.  He further explained that he had these 
symptoms during flare-ups of his condition; otherwise, his 
disability was primarily manifested by lower back pain.  The 
Board notes that generally the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

The veteran's most recent VA examination, in October 2006, 
shows that at that time he did not have sciatica.  The 
examiner reported that the strength in the legs was 5/5, deep 
tendon reflexes were bilaterally symmetric and brisk, plantar 
reflexes flexor bilaterally, and that cold and pin prick 
sensation was bilaterally symmetric and normal.  
Additionally, the examiner noted that the veteran's symptoms 
did not include associated weakness or sensory disturbance.  
He specifically stated that the veteran had no bowel or 
bladder changes, and that the veteran reported that there was 
no buttock pain or pain running down the legs.

The competent medical evidence shows that the veteran at 
times experiences neurological symptoms that may be related 
to his service-connected low back disorder; however, the 
evidence certainly does not show that these symptoms are 
persistent with little intermittent relief.  The veteran 
himself has testified that neurological symptoms are usually 
only present during flare-ups.  Moreover, the competent 
evidence does not show significant neurological changes.  As 
such, an evaluation in excess of 40 percent is not warranted 
based on pronounced intervertebral disc syndrome or 
significant neurological changes.  See 38 C.F.R. § 4.71a, 
DCs, 5293 (2002), 5235 through 5243 (2006).  

D. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 10, 20, and 40 percent evaluations during the relevant 
periods, the Board finds that the preponderance of the 
evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an evaluation in excess of 10 percent from November 
22, 1999 to January 5, 2000; in excess of 20 percent from 
January 6, 2000 to January 22, 2001; and in excess of 
40 percent as of January 23, 2001, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the above evaluations for the above 
periods are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not so exceptional 
nor unusual such as to preclude the use of the regular rating 
criteria. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for low back strain with 
spinal stenosis at L4-5, evaluated as 10 percent from 
November 22, 1999 to January 5, 2000, as 20 percent disabling 
from January 6, 2000 to January 22, 2001, and as 40 percent 
disabling from January 23, 2001, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


